DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, lines 15-16, the phrase “where the composite structure can be fully cured” is confusing. First it is unclear if “can be fully cured” indicates that the curing cycle can fully cure the composite structure, or rather, if “can be fully cured” indicates the composite structure can be fully cured after the curing cycle. Secondly, it is unclear which time point “where” is referencing. For example, does “where” refer to the completion of the curing cycle, the third time, or some other time?

	Regarding claim 9, intervening claim 8 recites bagging material. It is unclear if “a bagging material” in claim 9 is referencing the bagging material recited in claim 8. The examiner suggests using --the bagging material-- in claim 9.
	Regarding claim 11, lines 13-14, the phrase “where the composite structure can be fully cured” is confusing for the reasons detailed above with respect to the same phrase in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0299408) in view of Seal (US 5403537), Jurras (US 2901455) and Hamilton (WO 2019/016500 A1).
	Regarding claim 1, Nguyen teaches a curing process which comprises assembling a composite preform using a plurality of composite fiber layers (paragraphs 73-74); disposing conductive additives in a resin to form a conductive resin (paragraphs 15, 25-27 and 42-43); injecting the conductive resin between the plurality of composite fiber layers (paragraph 73); subjecting the composite preform to a curing cycle (paragraph 74); maintaining a temperature of the plurality of composite fiber layers below a predetermined threshold (paragraph 74). In one embodiment Nguyen teaches the curing cycle includes a multi-step process of holding a heating temperature (dwell temperature) constant until a first time, raising the heating temperature until a second time (ramping up the temperature), ceasing the raising of the heating temperature and dwelling at a second temperature (final cure temperature) until a third time (paragraph 74). Nguyen teaches curing may reach at least 80% degree of cure (paragraph), which range includes full curing, thus satisfying “where the composite structure can be fully cured”. It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. As to minimizing or eliminating dwell times, this a rather broad limitation which is satisfied by the fact that Nguyen does not teach an additional dwell time. This limitation is also further addressed below. As to mitigating the build-up of heat, such is naturally satisfied by Nguyen’s teaching of curing at the final cure temperature for a desired period of time. If the final cure temperature is maintained, then it is readily apparent that heat build-up is mitigated because failure to mitigate the heat build-up would result in the temperature increasing. This limitation is also further addressed below. As to decreasing the heating temperature, while not explicitly recited by Nguyen, in view of the elevated cure temperature (paragraph 74), naturally the heating temperature would be decreased to allow cooling of the cured composite structure. This limitation is also further addressed below.
 and minimizing or eliminating temperature dwell times (paragraph 74). Using a one-step cure to a final cure temperature, as taught by Nguyen, is considered to satisfy minimizing or eliminating temperature dwell times.
	Nguyen differs from claim 1 in that:
i.	Nguyen appears to use “reform” to indicate a preform assembled by stacking a plurality of composite fiber layers (paragraph 73). This limitation and the limitation of injecting resin between the composite fiber layers are further addressed here.
ii.	Nguyen does not recite the curing process is a thermally conductive curing process.
iii.	Nguyen does not recite wicking away heat from the composite preform layers via the conductive resin.
iv.	Nguyen does not explicitly recite maintaining a temperature of the composite layers below a predetermined threshold.
v.	Nguyen does not explicitly recite minimizing or eliminating temperature dwell times, mitigating the build-up of heat in the curing cycle, or decreasing the heating temperature from the third time to a fourth time. The limitation of “where the composite structure can be fully cured” is also further addressed here. The limitation of maintaining a temperature of the composite layers below a predetermined threshold is also further addressed here.
	(i)	In resin infusion methods of the type suggested by Nguyen it is known to form a preform from a plurality of layers and subsequently inject resin in the claimed manner. This appears to indicated at paragraph 73 of Nguyen. In any event, such is clearly taught by Seal for suitably providing the desired layers of fiber reinforcement in the form of a dry preform, and for suitably providing the desired resin impregnation of the preform (Abstract; Figures 1-6; column 1, line 50 to column 2, line 49). Naturally, injecting resin into the plurality of layers involves flow of the resin between the plurality of composite fiber layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these steps in Nguyen because one of ordinary skill in the art would have been motivated to provide a suitable preform and resin impregnation using methods known in the art, as evidenced by Seal.
	(ii), (iii) and (iv)	Nguyen suggests the use of thermally cured epoxy resin (paragraphs 27-28). It is generally known that epoxy resins used for composite parts generate heat upon curing, i.e. the curing reaction is exothermic. See Jurras (column 1, lines 19-28 and 51-57). See Hamilton (page 1, lines 29-34). Naturally, such heat must travel from where it is generated, i.e. within the composite part being cured, through the composite part comprising resin and fibers to the relatively cooler surface. This implicit heat flow when using known exothermic epoxy resins satisfies the claimed thermally conductive curing process and wicking away of heat via the resin. As to the resin being thermally conductive, Nguyen adds thermally conductive additives to the resin to provide a thermally conductive resin and specifically indicates one purpose of the additives is for providing desired thermal conductivity (paragraph 15 and 26). Moreover, it is clear from Jurras that providing the composite part with sufficient thermal conductivity is desirable to facilitate wicking away of the heat generated by exothermic curing, which reduces distortion and also allows for curing in a relatively short time (column 1, line 66 to column 2, line 10). As to maintaining the temperature below a threshold, such is satisfied by maintaining the temperature below a temperature at which distortion would occur, as suggested by the above noted teachings of Jurras. Also see Jurras (column 4, lines 50-72; Example I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Nguyen because one of ordinary skill in the art would have been motivated to provide sufficient thermal conductivity in Nguyen to achieve the above noted advantages in accordance with the teachings of Jurras in view of the exothermic curing reaction of epoxy resins as evidenced by Jurras or Hamilton.
	(v)	In a related process of curing composite materials having epoxy matrix resins which cure exothermically (page 1, lines 29-33; page 20, lines 1-2), Hamilton teaches a process which minimizes temperature dwell times by regulating heating to achieve a desired temperature versus time profile and determining when curing is complete so that cooling can occur thereafter (Abstract; page 2, lines 16-19; page 7, lines 1-14), mitigating the build-up of heat in the curing cycle by regulating heating to achieve the desired temperature versus time profile (Figures 4-5; page 18, lines 24-28; page 19, lines 6-23), and decreasing the heating temperature from the third time to a fourth time to suitably cool the composite structure (Figure 4; page 7, lines 1-14). Hamilton clearly provides a curing profile which can fully cure the composite structure (page 4, lines 13-18; page 7, lines 7-22). It is noted that Figure 4 of Hamilton also clearly suggests the claimed curing cycle steps recited in lines 10-16 of claim 1 for providing suitable curing (see also Hamilton, page 18, lines 25-28). Additionally, Hamilton suggests a method for providing a curing temperature versus time profile which avoids excessively high temperatures during curing, i.e. maintaining the temperature below a predetermined threshold (page 3, lines 21-22). Hamilton provides the above noted curing process which satisfies all of the above noted limitations for the purpose of improving on the slow ramp rates and long dwell times of the prior art, which add to manufacturing time and energy consumption (page 2, lines 16-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in the modified process of Nguyen because one of ordinary skill in the art would have been motivated to achieve the above noted benefits in accordance with the teachings of Hamilton.
	Regarding claims 2-7, Nguyen clearly teaches these additional limitations (paragraphs 79, 20, 27 and 43-44).
	Regarding claim 8, while not recited by Nguyen, these steps are known for providing the desired resin impregnation. See Seal (Figures 1-6; column 4, lines 12-31; column 6, lines 54-61). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these steps in Nguyen because one of ordinary skill in the art would have been motivated to provide the desired resin impregnation in a known suitable manner, as evidenced by Seal.
	Regarding claims 9-10, these claims refer to “the conductive additives”, i.e. the conductive additives added to the resin as recited in parent claim 1. The modified method of Nguyen provides the same process as claimed in which a resin containing thermally conductive additives is injected into a preform contained within a bagging material. Naturally, the resin and the added conductive additives are within the bagging material as recited in claim 10, and upon impregnation, naturally some of the conductive additives are dispersed at a surface level between the bagging material and the composite fiber layers because the resin infiltrates the composite fiber layers filling space between the bagging material and the tool. See Seal (Figure 3).
	Regarding claim 11, while not recited by Nguyen, Seal suggests suitable curing in an oven (column 3, lines 1-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this step in Nguyen because one of ordinary skill in the art would have been motivated to use a known suitable heating device for curing, as suggested by Seal.
	Claims 12 and 14-19 are satisfied for the reasons provided above.

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.
	Applicant argues Nguyen does not teach a thermally conductive curing process including conductive additives that reduce dwell times. In response, Nguyen suggests the use of thermally cured epoxy resin (paragraphs 27-28). It is generally known that epoxy resins used for composite parts generate heat upon curing, i.e. the curing reaction is exothermic. See Jurras (column 1, lines 19-28 and 51-57). See Hamilton (page 1, lines 29-34). Naturally, such heat must travel from where it is generated, i.e. within the composite part being cured, through the composite part comprising resin and fibers to the relatively cooler surface. This implicit heat flow when using known exothermic epoxy resins satisfies the claimed thermally conductive curing process. As to minimizing or eliminating temperature dwell times, this a rather broad limitation which is satisfied by the fact that Nguyen does not teach an additional dwell time. Alternatively, Hamilton has now been applied to satisfy this limitation. Nguyen need not teach that the conductive additives allow for such minimization or elimination of dwell times to satisfy this limitation.
	Applicant argues Seal and Jurras do not teach a thermally conductive curing process including conductive additives that reduce dwell times. These limitations are satisfied for the reasons provided above. The rejection is based on a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicant argues Nguyen, Seal and Jurras do not teach conductive additives dispersed at a surface level between a bagging material and plurality of composite fiber layers. Applicant further argues Seal teaches a release film and release ply which block the vacuum bag layer from any resin interaction. First “a surface level between a bagging material and the plurality of composite fiber layers” is satisfied by any such surface level. This does not require contact between the conductive additives and the bagging material. The claims do not preclude the conventional layers taught by Seal. Alternatively, such layers may also be considered part of the “bagging material” since they are not part of the composite structure.
	Applicant argues Nguyen does not teach disposing conductive particles within the resin. The examiner responded to this argument on page 11 of the previous office action. The examiner’s position is maintained.
	Applicant argues Nguyen does not teach injecting the resin between fiber layers. In resin infusion methods of the type suggested by Nguyen it is known to form a preform from a plurality of layers and subsequently inject resin in the claimed manner. This appears to indicated at paragraph 73 of Nguyen. In any event, such is clearly taught by Seal for suitably providing the desired layers of fiber reinforcement in the form of a dry preform, and for suitably providing the desired resin impregnation of the preform (Abstract; Figures 1-6; column 1, line 50 to column 2, line 49). Naturally, injecting resin into the plurality of layers involves flow of the resin between the plurality of composite fiber layers.
	Applicant argues Jurras does not teach wicking away heat via the conductive resin. This argument is not persuasive for the reasons provided on pages 11-12 of the previous office action, and for the reasons provided above.
	Applicant argues Jurras teaches away from maintaining the temperature below a threshold. In response, it is clear from Jurras that providing the composite part with sufficient thermal conductivity is desirable to facilitate wicking away of the heat generated by exothermic curing, which reduces distortion and also allows for curing in a relatively short time (column 1, line 66 to column 2, line 10). Such satisfies maintaining the temperature below a temperature at which distortion would occur. Also see Jurras (column 4, lines 50-72; Example I). Alternatively, Hamilton has now been applied to satisfy this limitation.
	Applicant argues the above noted position is a merely conclusory assertion. The examiner respectfully disagrees. Maintaining a temperature below a predetermined threshold is a rather broad limitation which is satisfied for the reasons provided above. The stated evidence for the examiner’s position comes directly from the teachings of the applied prior art and is therefore not merely a conclusory assertion.
	Applicant argues nothing in Nguyen suggests the use of additives for wicking away heat. The examiner responded to a similar argument on pages 11-12 of the previous office action. The examiner’s position is maintained.
	Applicant argues motivation is lacking. This is a mere assertion. The motivation for combining the applied secondary references is clearly stated in the grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745